Breese, J. The appellant makes the following points on this record: “First. The deposition of the plaintiff and his wife was improperly admitted on the trial. “ Second. The testimony of the plaintiff and his wife was improperly admitted as evidence of the delivery of the trunk alleged to have been lost, and of the value of its contents. “ Third. Bank bills carried in a passenger’s trunk are not ‘baggage,’—and without notice to the carrier, and in the absence of fraud, the carrier will not be liable, in case of loss, for their value. “ Fourth. ■ The liability of the defendant as a common carrier, did not extend beyond its own route, and the safe delivery of the baggage to the next carrier, unless the plaintiff proves a special contract, extending its general liability. “ Fifth. The defendant, as a common carrier, is restricted to the powers defined in its charter, and is incompetent to contract for the transportation of goods beyond the terminus of its route.” This court has said, in Parmelee v. McNulty, 19 Ill. R. 558, and in Davis v. Mich. South, and North. Ind. R. R. Co., 22 Ill. R. 278, and in the case of the Ill. Cent. R. R. Co. v. Taylor, ante, 323, that the owner of the trunk containing baggage can, from, the necessity of the case, prove the contents of the trunk, but not their value, and so can the wife, in all cases where her husband can be such witness. This rule is repudiated in some of the States, and it can only be defended on the alleged necessity of the case. We have always endeavored to restrain the rule within the narrowest possible limits, and to caution juries when they receive such testimony. We have allowed the interested parties to go so far as to prove the contents and loss, but not the value of the articles. As we said in Davis v. Mich. South. and North. Ind. R. R. Co., by a description of the articles, any dealer in such articles can establish their value, so that there is no necessity for the evidence of the owner on that point. There is other evidence in every town and city in the State quite accessible to the party; and the jurors themselves, when the property is described, may have a proper measure of damages in their own knowledge of values. Such portion of the. deposition, as went to prove the value of the articles should have been rejected by the court. But it is contended the whole deposition should have been rejected, because the rule is confined to the baggage of a passenger traveling on the road, and there is no averment in the declaration that the plaintiff was such passenger. We do not consider this a valid objection. That these parties were passengers on the road, can be proved if there be no averment of that fact, and is proved by the check and ticket. In declaring for lost baggage, it is not indispensable, that it should be alleged the owner was a passenger on the road with the baggage. A check is not only prima facie evidence that the baggage was delivered to the company, and so intended, but it is also evidence that the party holding it has .purchased the rights of a passenger. This fact, though not alleged in the declaration, could be proved by the check and tickets. The fact that it is the usage of the company to give out no check for a passenger’s baggage, until a regular ticket for the trip is exhibited by the owners or custodian of the baggage, makes the check evidence of his being a passenger. The check itself proves that the baggage was to go from Chicago to St. Louis via the Terra Haute, Alton and St. Louis Eailroad, running in connection with the Illinois Central Eailroad, and this would be implied from the check and ticket; and it will be presumed as the plaintiff held them, that he owned them. This disposes of the first two points. In Davis v. Michigan Southern and Northern Indiana R. R. Co., supra, this court said that a trunk was no place to carry so large an amount of money in it, as was claimed by the plaintiff, unless it was in gold or silver, and that the sum was unreasonable ($439) for traveling purposes. It has been held by some courts, that a sum necessary for traveling purposes may be properly carried in a baggage trunk, and the company need not be informed of it. The court properly instructed the jury in this case that the bank bills might be considered baggage. Upon the remaining points, we are satisfied, under the tickets issued by this company, their liability as common carriers extended from Chicago to St. Louis, no matter how many intervening routes there may have been. The presumption, from the check and ticket, is, they were running in connection with such routes. Redfield, in his treatise on the law of railways, says, where different railways, forming a continuous line, run their cars over the whole line, and sell tickets for the whole route, and check baggage through, an action lies against either company for the loss of baggage. Page 242. The English rule on this subject is well settled. The courts of that country regard parties who receive goods, and book them for a certain destination, as carriers throughout the entire route. The first case in which this position was assumed, was the case of Muschamp v. The Lancaster and Preston Junction Railway Co., decided in the Court of Exchequer, in 1841, and reported in 8 Meeson and Welsby, 421. The rule established in that case, as we have stated it, has never been departed from, but reinforced whenever a fit occasion presented, and has, in fact, been extended to goods received, and booked for points beyond the limits of England; Crouch v. The London and North- Western Railway Co., 25 Eng. L. & E. 287; and has been recognized by every court in Westminster Hall. Watson v. The Ambergate, Nottingham and Boston Railway Co., 3 Eng. L. & E. 497. The courts of this country have, some of them, doubted this rule, preferring to hold, when goods are delivered to a carrier, marked for a particular place, but unaccompanied by any other directions for their transportation and delivery, except such as might be inferred from the marks themselves, the carrier is only bound to transport and deliver them according to the established usage of the business in which he is engaged, whether that usage was known to the party from whom they were received, or not, and that no implication arises of any further liability. To this effect are Van Santvoord v. St. John, 6 Hill N. Y. R. 157 ; Farmers’ and Mechanics’ Bank v. Champlain Transportation Co., 18 Vermont, 140; and same case, 23 ib. 186; Hood v. New York and New Haven Railway Co., 22 Conn. 1, 502; Nutting v. Connecticut River Railway, 1 Gray, (Mass.) 502. Ílt is not necessary, perhaps, for this court to express any opinion on this point, as it does not arise in this case, but we may say, we are inclined to yield to the force of the reasoning of the English courts, on principles of public convenience, if no other, and to hold, when a carrier receives goods to carry, marked | for a particular place, he is bound to carry to, and deliver at that 'place. By accepting the goods, so marked, he impliedly agrees |so to do, and he ought to be answerable for the loss. In this case, we hold, the ticket and the check given by this company and produced in evidence, imply a special undertaking to carry the passenger by Mattoon to St. Louis, via the Terre Haute and Alton Railroad, and his baggage also. The ticket is what is known as a through ticket, and the check denotes that the baggage is checked through from Chicago to St. Louis, and both inform the passenger that the Illinois Central Railroad Company has running connections with the Terre Haute and Alton Road, and that they can and will deliver the passenger and baggage, by means of this connection, at St. Louis. The ticket and check are both issued by the Illinois Central, they are the evidences of the contract made with them, and in effect speak this language: if you will buy this ticket we will carry you safely to St. Louis, and your baggage also—the terminus of our road, by means of our connections with the Terre Haute and Alton Road, is at St. Louis, and we guarantee to you, your safe arrival there with your baggage, you having no further care or concern about it, whether we run our own cars through, or take those of the other road at the point of intersection—you pay through, and you and your baggage shall be carried through. This is the contract, evidenced, as we think, by the ticket and check. There are three tickets on a small sheet of paper, all connected together, and all headed “ Illinois Central Railroad,” thereby implying that they are issued by that Company. The first informs the purchaser that this company carries passengers through to St. Louis, by the words, “ From Chicago to St. Louis.” .The second ticket informs him that he has paid his passage to the Illinois Central Company, to Mattoon; and the third, that he has paid to the same company his passage from Mattoon to St. Louis, via the Terre Haute and Alton Railroad. The last ticket is preserved by the Terre Haute and Alton Railroad Company, as evidence, in their settlement with the Illinois Central, that the former company has carried a passenger for the latter company on their road, from Mattoon to St. Louis. So it is with the baggage check. It is a through check, and the Illinois Central, by issuing it, make themselves responsible for the loss of the baggage indicated by the check. It can make no difference, we apprehend, whether the passengers and baggage changed cars at Mattoon, or not. The passengers can rely on their tickets and checks, and hold the Illinois Central accountable for loss or damage. We think the evidence is strong enough to imply a special undertaking by the defendant, to carry this passenger and his baggage through from Chicago to St. Louis, and, pro hac vice the Terre Haute and Alton Road was the defendant’s road. But the appellants insist that the company has no chartered power to enter into such arrangements, and make such contracts, and the case of Hood v. The New York and New Haven Railroad, 22 Conn. 510, S. C. 24, ib. 482, is cited. We have not examined to see if that case has not been overruled by the court deciding it, in some subsequent case, but be that as it may, the court seemed to have overlooked the consideration, that in all legislative grants many things must of necessity be taken by implication, as necessary to the enjoyment of the grant itself. The grant to the Illinois Central was to construct and operate a railroad from Chicago to Cairo, and to cross and intersect other roads, not for the benefit of the company alone, or its stockholders, but for the benefit of the public, and for the accommodation of the immense traffic and commerce, of which this State might reasonably be expected to become a most important theatre. Hence, by confining the road to a simple traffic betwen the termini and points directly on its route, the country remote from its direct line would be benefited in a very trifling degree, or not at all, if these quasi partnerships with other roads were not allowed. The great object of their charters could not be accomplished if they were so restricted, and it may well be deemed an indispensable incident to the powers expressly granted. The object to be attained is within the general objects of their incorporation. They are instrumentalities of commerce, and of trade, in which the entire public are interested, and which are essential to their prosperity. But be this as it may, the legislature of this State passed an act entitled, “ An act to enable railroad companies to enter into operative contracts, and to borrow money,” (Private Laws, 1855, p. 304,) by the provisions of which, such running connections are expressly authorized. Even without this act, we should feel no disposition to deny the power. For the reasons, however, which we have given, the judgment is reversed, and the cause remanded. Judgment reversed.